            Case 3:20-cv-02017-YY         Document 6   Filed 11/20/20    Page 1 of 3




Edward H. Trompke, OSB #843653
ed.trompke@jordanramis.com
Joseph A. Rohner IV, OSB #064919
joseph.rohner@jordanramis.com
Christopher K. Dolan, OSB #922821
chris.dolan@jordanramis.com
JORDAN RAMIS PC
Two Centerpointe Dr., 6th Floor
Lake Oswego, Oregon 97035
Telephone: (503) 598-7070
Facsimile: (503) 598-7373

Attorneys for Plaintiffs Oregon Restaurant and
Lodging Association and Restaurant Law
Center




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

OREGON RESTAURANT AND LODGING                      Case No. 3:20-cv-2017
ASSOCIATION, an Oregon Domestic Non-
Profit Corporation; and RESTAURANT LAW             DECLARATION OF JASON BRANDT
CENTER,                                            IN SUPPORT OF PLAINTIFFS’
                                                   MOTION FOR TEMPORARY
               Plaintiffs,                         RESTRAINING ORDER

       v.                                          EXPEDITED CONSIDERATION
                                                   REQUESTED
KATE BROWN, in her official capacity as the
Governor of the State of Oregon,                   HEARING REQUESTED

               Defendant.



       I, Jason Brandt, hereby declare:

       1.      I am the President and Chief Executive Officer for the Oregon Restaurant and

Lodging Association (“ORLA”), a named plaintiff in the above-entitled matter. I make this

Page 1 – DECLARATION OF JASON BRANDT IN
         SUPPORT OF PLAINTIFFS’ MOTION FOR
         TEMPORARY RESTRAINING ORDER
                                                                             54164-76645 4838-7316-8082.1
            Case 3:20-cv-02017-YY       Document 6      Filed 11/20/20     Page 2 of 3




declaration based upon my personal knowledge, and I am competent to testify to the matters

stated in this declaration. I make this declaration in support of Plaintiffs’ Motion for Temporary

Restraining Order.

       2.      ORLA Represents 2400 member locations in Oregon in the food service and

hospitality industries. ORLA is authorized to represent the interests of its members with regard

to Oregon Governor Brown’s Executive Order EO 20-65, and especially the effects of the “two

week freeze” and closure on ORLA’s members.

       3.      Many ORLA members have purchased and constructed distancing structures for

indoor and outdoor use, and outdoor seating equipment, such as canopies, heaters, tables and

chairs, in reliance on the previous executive orders of the Governor, and state guidance for safe

social distancing and safe operation of restaurants.

       4.      As businesses, ORLA’s members are very reluctant to discuss the financial

impact on them, publicly. However, in my capacity as president of the ORLA, I am authorized

by ORLA’s members to affirm the following. Among ORLA’s food service members, there are

generally two classes of members, those with a single location, and those with multiple locations.

A number of single member location owners are likely to lay off employees and close

permanently. A number of multiple member location owners are likely to lay off employees and

close some locations permanently. Both are a direct result of EO 20-65.

       5.      Restaurants are subject to commercial building code standards of the Oregon

Building Codes Division, to provide adequate ventilation for safe and sanitary airflow in the

2019 Oregon Mechanical Specialty Code, which are in excess of the ventilation required for

residences. The codes are available at the state website,

https://codes.iccsafe.org/content/OMSC2019P1/chapter-4-


Page 2 – DECLARATION OF JASON BRANDT IN
         SUPPORT OF PLAINTIFFS’ MOTION FOR
         TEMPORARY RESTRAINING ORDER
                                                                                54164-76645 4838-7316-8082.1
            Case 3:20-cv-02017-YY       Document 6      Filed 11/20/20     Page 3 of 3




ventilation#OMSC2019P1_Ch04_Sec402, especially table 403.3.1.1, which sets out ventilation

for outside air required by restaurants and food service establishments.

       6.      ORLA members need to open for the Thanksgiving week in order to be able to

employ and pay their thousands of employees, and to participate in the busy Thanksgiving week,

during which substantial numbers of customers dine out at ORLA member restaurants.

Thanksgiving is usually a busy dining week at restaurants.

       I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST

OF MY KNOWLEDGE AND BELIEF AND THAT I UNDERSTAND IT IS MADE FOR USE

AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY OF PERJURY.

       DATED this 20th day of November, 2020.




                                           By: s/Jason Brandt
                                               Jason Brandt




Page 3 – DECLARATION OF JASON BRANDT IN
         SUPPORT OF PLAINTIFFS’ MOTION FOR
         TEMPORARY RESTRAINING ORDER
                                                                              54164-76645 4838-7316-8082.1
